Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites substantially in the same plane crossed strips. These limitations conflict. If the strips are crossed they aren’t in the same plane. If the strips are in the same plane, they aren’t crossed. The phrase “substantially” does not set forth a permissible scope of what is and what is not permissible same plane-ness. Because the features cannot exist in the same plane and meet the other limitations of claim, the phrase substantially loses relevance in terms of ambiguity. Consider applicant’s figure 2

    PNG
    media_image1.png
    735
    931
    media_image1.png
    Greyscale

When views on a rotational plane they blades must be for the most part, essentially, to a great or significant extent – in different planes. The alternative would be inoperability. 
The term substantially is generally regarded/defined as “for the most part, essentially, to a great or significant extent”. Thus the term’s vagueness as it might refer to some part less than fully in the same plane is complete without meaning in the current instance. For all intents and purposes applicant’s disclosed invention must include strips substantially not in the same plane. It is thus incredibly difficult if not impossible for the reader of the claim to ascertain what scope to afford the claim(s) within the lens of definite scope.
Claim 1 the phrase “in particular” is not permissible. The phrase draws into question whether the limitations which follow are optional or necessary. For these reasons claim 1 is therefore indefinite. 
Claims 2-14 depend from claim 1 and thus have at least the same defect(s) and are therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maier (US 2018/0284695).
With regard to claim 1 Maier discloses a device for guiding a pivoting mass in rotary pivoting, in particular for a horological movement, comprising: arranged in series substantially in the same plane, 
a first support, 
a first pair of uncrossed strips (5, 6), 
a second support, 
a pair of crossed strips (11 figure 1), and 
a third support, the pair of uncrossed strips comprising a first and a second flexible strip (11)
connecting the first support (9, or 10) to the second support (7, 9, or 10) without crossing each other, the pair of crossed strips including a third and a fourth flexible strip (5, 6)
connecting the second support (7 or 8) to the third support (3), the third and fourth flexible strips crossing each other between the second and the third support (figure 1).

With regard to claim 10 Maier discloses the device according to claim 1, wherein the first support is configured to be fixed, the other supports being configured to be movable (figure 1).
With regard to claim 11 Maier discloses the device according to claim 1, wherein two flexible strips of the same pair are of equal length (figure 1).
With regard to claim 12 Maier discloses the device according to claim 1, wherein two strips of a pair of crossed strips cross each other substantially at their centre (rotational center – figure 1).
With regard to claim 13 Maier discloses a timepiece resonator mechanism including a pivoting mass (3) arranged to rotatably pivot about a virtual pivot axis (P figure 1), wherein the mechanism includes the rotary pivoting guide device according to claim 1 (figure 1 the support may be construed to be a sub part of 3 as 3 is merely a mass).
With regard to claim 14 Maier discloses a horological movement including the timepiece resonator mechanism according to claim 13 (title, abstract).

Subject Matter not Rejected under 35 USC 102 and 103
Claims 2-9 are not rejected under 35 USC 102 and 103. The ultimate patentability thereof will, however, depend heavily on how the 35 USC 112 rejection is addressed. If the cross on the same plane limitation were addressed by permitting a single X shaped blade formed as one piece, then new art would come into play that the examiner currently believes to be precluded by the phrase crossed strips. See in example Cusin (US 2013/0176829).

    PNG
    media_image2.png
    823
    909
    media_image2.png
    Greyscale

The strips are all on the same plane many of the strips do not cross and strips 8 are commonly formed to form an X shape. If the 112 were addressed by permitting integral formation such a reference could come into play. Conversely if the in the same plane limitation were dropped, art with a large plurality of flexible arms stacked with a plurality of planes would come into play. See Consandier (US 2019/0120287).
 
    PNG
    media_image3.png
    808
    1059
    media_image3.png
    Greyscale

The examiner has applied art under 35 USC 102 and 103 according to the best possible interpretation of the limitations under issue with regard to 35 USC 112 and within the principle of broadest reasonable interpretation. Cusin is not applied to claim 1 because the integral formation of arms forming an X shape is not a reasonably interpretation of crossed strips. Strips that are formed as one element do not cross. Cosandier cannot be applied because clearly the blades are not in the same plane or substantially in the same plane. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-21-22
/SEAN KAYES/Primary Examiner, Art Unit 2844